DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recite a limitation “the modulation frequencies may be extracted by channel filtering” in lines 6-7.  The term “may be” is an indefinite language in the claim.  Because it is unclear in the claim whether the modulation frequencies will be extracted by the channel filtering or not.  Therefore, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter of the invention.  Thus, the examiner respectfully suggesting removing the term “may be” from the claim.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 5-9, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kristem et al. (US 20190281548) (hereinafter Kristem).

    PNG
    media_image1.png
    403
    547
    media_image1.png
    Greyscale

Regarding claim 1:
As shown in figures 1-9, Kristem discloses a method, comprising (see figure 1): 
generating a radio frequency signal with a transmitter, the radio frequency signal being characterized by a carrier frequency (par 0029, 0089-0090); and 
without changing the carrier frequency (figure 8 shows that the carrier frequency 805 produced by synthesizer 804 is not changing.  Par 0089), modulating the radio frequency signal during a sequence of symbol periods by turning the transmitter on and off during at least some of the symbol periods (in par 0017 Kristem teaches “he wakeup radio frame may be comprised of a legacy preamble portion and a data portion. Both of these portions use on-off keying (OOK) modulation, which comprises of ON symbols and OFF symbols. For an ON symbol, a particular waveform may be transmitted within the symbol period. For the OFF symbols, nothing is transmitted”) using a corresponding one of a plurality of modulation frequencies (in par 0029 Kristem teaches “AP(s) 102 may include any suitable radio and/or transceiver for transmitting and/or receiving radio frequency (RF) signals in the bandwidth and/or channels corresponding to the communications protocols utilized by any of the user device(s) 120 and AP(s) 102 to communicate with each other”) (par 0029, 0031-0033); 
wherein each modulation frequency corresponds to one of a plurality of information channels (communication protocols interpreted to be information channels.  See par 0029).
On page 6, paragraph 0019 of the specification of instant application, the applicant discloses “each of the information channels represents a corresponding symbol or a corresponding set of symbols”.  Thus, the examiner makes his broadest reasonable interpretation in accordance of the applicant’s specification that the set of symbols (symbol 1 – symbol N) shown in figure 1 of Kristem to be “a plurality of information channels”.  
Applicants are remined that MPEP teaches “During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111- § 2116.01 for case law pertinent to claim analysis”. 
	Regarding claim 17:
As shown in figures 1-9, Kristem discloses a radio frequency transmitter (see 102 figure 1), comprising: 
a radio frequency source configured to generate a radio frequency signal characterized by a carrier frequency (par 0029, 0089-0090); 
modulation circuitry configured to modulate the radio frequency signal during each symbol period of a sequence of symbol periods (in par 0017 Kristem teaches “he wakeup radio frame may be comprised of a legacy preamble portion and a data portion. Both of these portions use on-off keying (OOK) modulation, which comprises of ON symbols and OFF symbols. For an ON symbol, a particular waveform may be transmitted within the symbol period. For the OFF symbols, nothing is transmitted”) using a corresponding one of a plurality of modulation frequencies, each modulation frequency corresponding to one of one or more information channels (in par 0029 Kristem teaches “AP(s) 102 may include any suitable radio and/or transceiver for transmitting and/or receiving radio frequency (RF) signals in the bandwidth and/or channels corresponding to the communications protocols utilized by any of the user device(s) 120 and AP(s) 102 to communicate with each other”.  communication protocols interpreted to be information channels.  See par 0029) (par 0029, 0031-0033); and 
an antenna (see the AP 102 antenna in figure 1 and 410 in figure 4) configured to transmit the modulated radio frequency signal (par 0029).
On page 6, paragraph 0019 of the specification of instant application, the applicant discloses “each of the information channels represents a corresponding symbol or a corresponding set of symbols”.  Thus, the examiner makes his broadest reasonable interpretation in accordance of the applicant’s specification that the set of symbols (symbol 1 – symbol N) shown in figure 1 of Kristem to be “a plurality of information channels”.  
Applicants are remined that MPEP teaches “During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111- § 2116.01 for case law pertinent to claim analysis”. 

Regarding claims 5 and 20:
Kristem further discloses wherein modulating the radio frequency signal includes modulating an amplitude of the radio frequency signal (see power axis in figure 2A (amplitude)) such that each of the at least one or more symbol periods corresponds to one of a plurality of amplitudes (in figure 2A below Kristem shows modulating an amplitude of the radio frequency signal such that each of the at least one or more symbol periods corresponds to one of a plurality of amplitudes.  Also, in paragraph 0033, Kristem teaches “Referring to FIG. 2A, there is shown diagrams 200 and 210 for a power spectral density (PSD) of a WUR packet that is transmitted from a first device (e.g., an AP) to a second device (e.g., an STA). The WUR packet is comprised of a preamble and data portion. The preamble bits are modulated with OOK, and the data portion is Manchester encoded and further modulated with OOK. Thus preamble and data portion comprises of multiple symbols, obtained by mapping bit ‘1’ to an ON symbol, which is then modulated to an OOK pulse that is then transmitted and mapping bit ‘0’ to an OFF symbol, during which there is no transmission).  

    PNG
    media_image2.png
    416
    622
    media_image2.png
    Greyscale

Regarding claim 6:
Kristem further discloses wherein each of the information channels represents a corresponding symbol or a corresponding set of symbols (figure 1 shows each of the information channels represents a corresponding symbol or a corresponding set of symbols.  See Symbol 1 – symbol N).

Regarding claim 7:
Kristem further discloses generating a second radio frequency signal (see two RF signals in figure 6 generated by two front-end modules), the second radio frequency signal being characterized by a second carrier frequency different from the first carrier frequency (fLO carrier frequency signals driven by zero and ninety degree (different carrier frequency signals) interpreted to be first and second carrier frequency signals.  See par 0089) (par 0089-0095); and without changing the second carrier frequency (figure 8 shows that the carrier frequency 805 produced by synthesizer 804 is not changing.  Par 0089), modulating the second radio frequency signal during the sequence of symbol periods by turning the second radio frequency signal on and off during at least some of the symbol periods (in par 0017 Kristem teaches “he wakeup radio frame may be comprised of a legacy preamble portion and a data portion. Both of these portions use on-off keying (OOK) modulation, which comprises of ON symbols and OFF symbols. For an ON symbol, a particular waveform may be transmitted within the symbol period. For the OFF symbols, nothing is transmitted”) using a corresponding one of a second set of modulation frequencies (in par 0029 Kristem teaches “AP(s) 102 may include any suitable radio and/or transceiver for transmitting and/or receiving radio frequency (RF) signals in the bandwidth and/or channels corresponding to the communications protocols utilized by any of the user device(s) 120 and AP(s) 102 to communicate with each other”) (par 0029); wherein each modulation frequency of the second set of modulation frequencies corresponds to one of a second plurality of information channels (communication protocols interpreted to be information channels.  See par 0029).


Regarding claim 8:
Kristem further discloses wherein the second radio frequency is generated by the transmitter (figures 1, 6, 8, par 0089-0095) or a second transmitter.  

Regarding claim 9:
Kristem further discloses demodulating the radio frequency signal (par 0029) to capture information embedded in the plurality of information channels (see symbol 1 – symbol N in figure 1 being embedded in the RF signal being transmitted from AP.  Par 0029-0033).
On page 6, paragraph 0019 of the specification of instant application, the applicant discloses “each of the information channels represents a corresponding symbol or a corresponding set of symbols”.  Thus, the examiner makes his broadest reasonable interpretation in accordance of the applicant’s specification that the set of symbols (symbol 1 – symbol N) shown in figure 1 of Kristem to be “a plurality of information channels”.  
Applicants are remined that MPEP teaches “During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111- § 2116.01 for case law pertinent to claim analysis”. 


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 10-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kristem in view of Yuanzhu et al. (US 20090304118) (hereinafter Yuanzhu).

Regarding claim 10:
 Kristem discloses all of the subject matter as described above except for specifically teaching down-converting the radio frequency signal using a local oscillator for which an oscillation frequency is uncertain, thereby generating a first down-converted signal characterized by an uncertain intermediate frequency; and down-converting the first down-converted signal using a passive envelope detector thereby generating a second down-converted signal from which the modulation frequencies may be extracted by channel filtering.
However, Yuanzhu in the same field of endeavor teaches down-converting the radio frequency signal using a local oscillator (see 21a in figure 6 below) for which an oscillation frequency is uncertain (in par 0026 Yuanzhu teaches that “an output frequency, serving as a first local oscillation signal, varies.  Since the frequency of the local oscillator varies, it is interpreted to be uncertain), thereby generating a first down-converted signal characterized by an uncertain intermediate frequency (see the output of multiplier 4 in figure 6 below) (par 0006); and down-converting the first down-converted signal using a passive envelope detector (see 4 and 9 in figure 6 below)  thereby generating a second down-converted signal from which the modulation frequencies may be extracted by channel filtering (figure 6 shows that filters 5 and 10 extract the modulation frequencies produced by the multipliers 4 and 9) (par 0006).  

    PNG
    media_image3.png
    397
    529
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the receiver configuration as taught by Yuanzhu to modify the receiver of Kristem in order to yield predictable results and provide diversity receiving function for the receiver device (par 0003-0006) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 11:
As shown in figures 1-9, Kristem discloses a radio frequency receiver, comprising: 
an antenna configured to receive a radio frequency signal (see the antennas in figure 1 that receives RF signal.  Par 0029), the radio frequency signal being characterized by a carrier frequency that is modulated during each symbol period of a sequence of symbol periods (in par 0017 Kristem teaches “he wakeup radio frame may be comprised of a legacy preamble portion and a data portion. Both of these portions use on-off keying (OOK) modulation, which comprises of ON symbols and OFF symbols. For an ON symbol, a particular waveform may be transmitted within the symbol period. For the OFF symbols, nothing is transmitted”) using a corresponding one of a plurality of modulation frequencies, each modulation frequency corresponding to one of a plurality of information channels (in par 0029 Kristem teaches “AP(s) 102 may include any suitable radio and/or transceiver for transmitting and/or receiving radio frequency (RF) signals in the bandwidth and/or channels corresponding to the communications protocols utilized by any of the user device(s) 120 and AP(s) 102 to communicate with each other”.  communication protocols interpreted to be information channels.  See par 0029) (par 0029, 0031-0033); thereby capturing information embedded in the plurality of information channels (see symbol 1 – symbol N in figure 1 being embedded in the RF signal being transmitted from AP.  Par 0029-0033).
On page 6, paragraph 0019 of the specification of instant application, the applicant discloses “each of the information channels represents a corresponding symbol or a corresponding set of symbols”.  Thus, the examiner makes his broadest reasonable interpretation in accordance of the applicant’s specification that the set of symbols (symbol 1 – symbol N) shown in figure 1 of Kristem to be “a plurality of information channels”.  
Applicants are remined that MPEP teaches “During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111- § 2116.01 for case law pertinent to claim analysis”. 
Kristem discloses all of the subject matter as described above except for specifically teaching a passive envelope detector configured to convert the radio frequency signal to an intermediate frequency signal; a plurality of bandpass filtering signal paths configured to receive the intermediate frequency signal, each bandpass filtering signal path being tuned to a corresponding one of the information channels; comparison circuitry configured to compare output signals generated by the bandpass filtering signal paths; analog-to-digital conversion circuitry configured to digitize an output signal of the comparison circuitry; and symbol detection circuitry configured to detect a corresponding symbol for each of the symbol periods based on a digitized output of the analog-to-digital conversion circuitry, thereby capturing information embedded in the plurality of information channels.
However, Yuanzhu in the same field of endeavor teaches a passive envelope detector (see 4 and 9 in figure 6 below) configured to convert the radio frequency signal to an intermediate frequency signal (par 0006); a plurality of bandpass filtering signal paths (see 5 and 10 in figure 6 below) configured to receive the intermediate frequency signal, each bandpass filtering signal path being tuned to a corresponding one of the information channels (par 0006); comparison circuitry (see 12 in figure 6 below) configured to compare output signals generated by the bandpass filtering signal paths (par 0006); analog-to-digital conversion circuitry (see 16 in figure 6 below) configured to digitize an output signal of the comparison circuitry (par 0006); and symbol detection circuitry (see 18 in figure 6 below) configured to detect a corresponding symbol for each of the symbol periods based on a digitized output of the analog-to-digital conversion circuitry (par 0006).  

    PNG
    media_image3.png
    397
    529
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the receiver configuration as taught by Yuanzhu to modify the receiver of Kristem in order to yield predictable results and provide diversity receiving function for the receiver device (par 0003-0006) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 15:
Kristem further discloses wherein an amplitude of the radio frequency signal is modulated such that each of the at least one or more symbol periods corresponds to one of a plurality of amplitudes (see power axis in figure 2A (amplitude)) (in figure 2A below Kristem shows modulating an amplitude of the radio frequency signal such that each of the at least one or more symbol periods corresponds to one of a plurality of amplitudes.  Also, in paragraph 0033, Kristem teaches “Referring to FIG. 2A, there is shown diagrams 200 and 210 for a power spectral density (PSD) of a WUR packet that is transmitted from a first device (e.g., an AP) to a second device (e.g., an STA). The WUR packet is comprised of a preamble and data portion. The preamble bits are modulated with OOK, and the data portion is Manchester encoded and further modulated with OOK. Thus preamble and data portion comprises of multiple symbols, obtained by mapping bit ‘1’ to an ON symbol, which is then modulated to an OOK pulse that is then transmitted and mapping bit ‘0’ to an OFF symbol, during which there is no transmission).  

    PNG
    media_image2.png
    416
    622
    media_image2.png
    Greyscale

Regarding claim 16:
Kristem further discloses wherein each of the information channels represents a corresponding symbol or a corresponding set of symbols (figure 1 shows each of the information channels represents a corresponding symbol or a corresponding set of symbols.  See Symbol 1 – symbol N).


Allowable Subject Matter
8.	Claims 2-4, 12-14, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter: 

The prior art of record, Kristem also does not teach or suggest wherein modulating the radio frequency signal includes modulating the radio frequency signal with a first modulation frequency during each symbol period of a first subset of the symbol periods, the method further comprising turning the transmitter off during an entirety of each symbol period of a second subset of the symbol periods.
The prior art of record, Kristem also does not teach or suggest wherein modulating the radio frequency signal includes modulating the radio frequency signal with a first modulation frequency during each symbol period of a first subset of the symbol periods, and modulating the radio frequency signal with a second modulation frequency during each symbol period of a second subset of the symbol periods.
The prior art of record, Kristem also does not teach or suggest wherein modulating the radio frequency signal includes modulating the radio frequency signal with a first modulation frequency during each symbol period of a first subset of the symbol periods, modulating the radio frequency signal with a second modulation frequency during each symbol period of a second subset of the symbol periods, and modulating the radio frequency signal with a third modulation frequency during each symbol period of a third subset of the symbol periods.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KABIR A TIMORY/Primary Examiner, Art Unit 2631